DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumasawa et al. (US 2006/0181769 A1).
Regarding claim 1, Kumasawa et al. disclose a reflection layer (Fig. 6, 11) including a non-reflection region (Fig. 6, 19) which does not reflect visible light (para. [0107] disclose “A variety of layers can be used for the functional layers 19, and examples of functional layers useful herein include hard coat layers (HC layers), anti-reflection layers (AR layers)” and “The anti-reflection layer (AR layer) is for preventing the surface of the projection screen 10 from reflecting light “, i.e. the non-reflection region does not reflect visible light), a reflection region (Fig. 6, 11a) which is formed of a cholesteric liquid crystal layer (para. [0057] disclose a “polarized-light-separating film or the like having a cholesteric liquid crystalline structure, for example, may be used for the polarized-light selective reflection layer 11 a”, i.e. the reflection region 11a is formed of a cholesteric liquid crystal layer) and selectively reflects visible light (para. [0061] discloses “the polarized-light selective reflection layer 11 a selectively reflects light”), and a mixed region (Fig. 6, 17-18) between the non-reflection region (19) and the reflection region (11a), in which a non-reflection portion which does not reflect visible light and a reflection portion which is formed of a cholesteric liquid crystal layer and selectively reflects visible light are mixed, wherein in the mixed region (para. [0106]), an area of the reflection portion is gradually increased from the non-reflection region (19) toward the reflection region (para. [0092] and [0106]).  
[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    441
    267
    media_image1.png
    Greyscale


As to claim 2, Kumasawa et al. disclose wherein the non-reflection region of the reflection layer is formed of a cholesteric liquid crystal layer and reflects ultraviolet rays or infrared rays (para. [0107] and [0113]).
Regarding claims 3-4, Kumasawa et al. disclose wherein the reflection layer has no joining surface between the non-reflection region (19) and the mixed region (17-18) and between the mixed region and the reflection region (para. [0108] disclose “it is preferred that any two of the optical members (the polarized-light selective reflection layer 11 a, 11 a′, the rear-side diffraction layer 12 a, the substrate 13, the absorption polarizer 14 (the retardation layer 15 and the linearly polarizing layer 16), the front-side diffraction layer 17, 17′, the retardation layer 18, the functional layers 19, etc.) be laminated with a adhesive material such as a pressure-sensitive adhesive sheet or an adhesive layer, with the two optical members in close contact with each other”, i.e. there is no joining surface between the regions.
As to claim 5, Kumasawa et al. disclose wherein the reflection layer has at least one of a red light reflection layer in which the reflection region selectively reflects red light, a green light reflection layer in which the reflection region selectively reflects green light, or a blue light reflection layer in which the reflection region selectively reflects blue light (para. [0064]-[0065] and [0116]).  
Regarding claim 6, Kumasawa et al. disclose wherein two of the red light reflection layer, the green light reflection layer, and the blue light reflection layer are provided (para. [0116] disclose a “first partial selective reflection layer” and a “second partial selective reflection layer”).  
As to claim 7, Kumasawa et al. disclose wherein the reflection region of the reflection layer selectively reflects at least two of red light, green light, and blue light (para. [0116]).  
Regarding claim 8, Kumasawa et al. disclose further comprising: a λ/2 plate (Fig. 6, 13).


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 5,061,046).
Regarding claim 1, Lee et al. disclose a reflection layer (Fig. 4) including a non-reflection region (Fig. 4, Region 1) which does not reflect visible light, a reflection region (Fig. 4, Region 2) which is formed of a cholesteric liquid crystal layer (Fig. 4, CLC2) and selectively reflects visible light, and a mixed region (Fig. 4, Region 3) between the non-reflection region (Region 1) and the reflection region (Region 2), in which a non-reflection portion which does not reflect visible light and a reflection portion which is formed of a cholesteric liquid crystal layer (Fig. 1 and Fig. 4, GCLC formed of CLC1 and CLC2) and selectively reflects visible light are mixed, wherein in the mixed region (col. 3 ln. 25-32 disclose “a gradient index cholesteric liquid crystal element (GCLC) having two CLCs, CLC1 and CLC2 and the reflectivity profile of a gradient cholesteric liquid crystal element. The region where CLC1 and CLC2 overlap and mix to create a pitch gradient results in the illustrated smoothly varying reflectivity profile as shown by the horizontal hatching”, i.e there is a mixed region in which a non-reflection portion and a reflection portion are mixed), an area of the reflection portion is gradually increased from the non-reflection region toward the reflection region (col. 3 ln. 50-53 disclose “The shaded area represents the mixing or overlap region in each element where a pitch gradient and gradient index exist”, i.e. there is a gradual increase of an area of the reflection portion from the non-reflection region toward the reflection region).  
	As to claim 2, Lee et al. disclose wherein the non-reflection region of the reflection layer is formed of a cholesteric liquid crystal layer and reflects ultraviolet rays or infrared rays (col. 2 ln. 66 – col. 3 ln. 3 disclose “CLCs which are a blend of nematic liquid crystals and chiral additive materials wherein the selective reflection peak wavelength is tuned by changing the blending ratio (or relative concentration) of these materials” and col. 6 ln. 45-47 disclose “a selective reflection peak at λo = 1064 nm at 22° C. CLC2 was tuned to provide a selective reflection peak at λo =820 nm at 22° C”, i.e. ultraviolet rays or infrared rays may be reflected and see col. 7 ln. 55-67).  
	Regarding claims 3-4, Lee et al. disclose wherein the reflection layer has no joining surface between the non-reflection region and the mixed region and between the mixed region and the reflection region (col. 4 ln. 62-64 disclose “substrates (separating the CLC material) with weak surface anchoring”, i.e. no joining surface between the regions and see Fig. 4 which does not delimit specific regions).
	As to claim 8, Lee et al. disclose 8. The half mirror according to claim 1, further comprising: a λ/2 plate (col. 1 ln. 59-col. 2 ln. 11 and col. 6 ln. 65- col. 7 ln. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,061,046) in view of Hara et al. (US 2012/0091479 A1).
Lee et al. disclose the claimed invention including a reflection layer (Fig. 4) including a non-reflection region (Fig. 4, Region 1), a reflection region (Fig. 4, Region 2) formed of a cholesteric liquid crystal layer (Fig. 4, CLC2) and a mixed region (Fig. 4, Region 3) between the non-reflection region (Region 1) and the reflection region (Region 2).
Lee et al. do not explicitly disclose wherein the reflection layer has at least one of a red light reflection layer in which the reflection region selectively reflects red light, a green light reflection layer in which the reflection region selectively reflects green light, or a blue light reflection layer in which the reflection region selectively reflects blue light; wherein two of the red light reflection layer, the green light reflection layer, and the blue light reflection layer are provided; or wherein the reflection region of the reflection layer selectively reflects at least two of red light, green light, and blue light.  
However, Hara et al. disclose a red light reflection layer in which the reflection region selectively reflects red light and a blue light reflection layer in which the reflection region selectively reflects blue light (para. [0114]) and wherein two of the red light reflection layer, the green light reflection layer, and the blue light reflection layer are provided; or wherein the reflection region of the reflection layer selectively reflects at least two of red light, green light, and blue light (para. [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflection layer of Lee et al. to include at least one of a red light reflection layer in which the reflection region selectively reflects red light, a green light reflection layer in which the reflection region selectively reflects green light, or a blue light reflection layer in which the reflection region selectively reflects blue light as taught in Hara et al. in order to facilitate the effectiveness of a head up display and to suppress glare.


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sakai (US 2013/0265646 A1) discloses a half mirror used for a windshield constituting a head up display and the half mirror is positioned in a housing above a first region and reflects light exiting from the region. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612